SMITH, Judge.
A petition for review of an order of the Career Service Commission sustaining the Department of Banking and Finance in its discharge of petitioner from its employ. The notice of dismissal was not deficiently general; but any vagueness was remedied or remediable through pre-hearing APA procedures. Sections 120.57(1)(b)2d, 120.58(1)(b), Florida Statutes (1977). Substantial competent evidence supports the Commission’s findings on several of the grounds for dismissal, including at least one ground of conduct unbecoming a public employee. No substantial departure from the procedural requirements of Chapter 120 has been demonstrated. The proceeding satisfied due process standards. No other error appears,
AFFIRMED. Petitioner’s motion for an award of attorney’s fees is DENIED,
McCORD, C. J., and BOYER, J., concur.